Citation Nr: 1722552	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating for status-post left total hip replacement residuals (previously rated as left hip arthritis) in excess of 10 percent prior to October 19, 2011, and in excess of 30 percent since December 1, 2012.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1992 to September 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a July 2012 rating decision, the RO reclassified the Veteran's left hip disorder as status-post left total hip replacement residuals.  Pursuant to 38 C.F.R. § 4.30, Diagnostic Code 5054, the RO assigned staged ratings of 100 percent from October 1, 2011, and 30 percent from December 1, 2012.

The Board notes that the Veteran was previously represented by an attorney in this appeal; however, in February 2017, the attorney submitted a motion to withdraw as representative.  The motion also showed the Veteran was informed of the withdrawal request by mail and email.  The Board notes that a review of the attorney's motion show there was good cause for the request and as such, the Board grants the attorney's motion to withdraw as the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2017 substantive appeal as to the TDIU matter, the Veteran requested a video-conference hearing before the Board.  The Veteran's attorney at the time had also included a cover letter that specifically indicated the Veteran desired a video-conference hearing before the Board.  

An appellant is entitled to a hearing before the Board on request.  38 C.F.R. § 20.700 (2016).  Thus, a remand is required to schedule the videoconference hearing request for the Veteran.  38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2016).

Although the Veteran did not specifically request a hearing as to the increased rating claim, given that the TDIU claim arose in connection with the increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds it appropriate to remand the increased rating issue as well for the hearing.

Accordingly, the case must be remanded to the RO to schedule a Board video-conference hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




